Title: From Thomas Jefferson to William C. C. Claiborne, 26 May 1805
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir 
                     
                     Washington May 26. 05.
                  
                  My last letter to you was of the 26th. of March. since that I have recieved yours of Feb. 17. and Mar. 25. with respect to Dr. Sibley who was the subject of the last, I observe two specific charges: 1. that he left his wife but it does not appear whether the separation was through the fault or the will of her or him. 2. that he attempted to marry again. this is a charge of weight, but no proof being adduced, it cannot weigh against the integrity of his character affirmed by others, and his unquestionable good sense and information. I see no ground therefore for wishing his appointments had not been made. on the contrary we have already recieved from him a valuable statement of the several tribes of Indians residing within the territory of Orleans, and believe from the industry & intelligence he has already shewn in that department that we shall find him a valuable officer. we before had under contemplation the surveying the country on the West side of the Missipi into townships by lines running North & South from the sea to the Northern boundary, 33.° and extending Westwardly from the river about the breadth of 8. or 10. townships. having now recieved the locations of the several Indian tribes, we shall be able to take up the subject, and to make such provisions for it’s execution as may give no uneasiness to them, as not only their rights but their comfort will be sacredly cherished. but on this subject particular instructions will be sent to yourself & Dr. Sibley, for quieting them effectually so soon as we have come to any certain conclusions. no pains must be spared, neither, to satisfy the inhabitants on the West side of the river, that in surveying the adjacent lands their rights will be liberally confirmed according to the equity of their situation and not to rigorous law.   You have before known of Capt. Lewis’s mission up the Missouri and mr Dunbar’s up the Wachita. we are now about to send one up the Red river. the original idea was that the same party should come down the Arcansa: but this is changed, & they will return down the Red river. the object of these missions is in the first place to ascertain the geography of the country, and then to give us such other details respecting it as men naturally wish to know. as it is possible that in proceeding to the sources of the Red river, beyond which they are expressly instructed not to go, they may fall in with some Spanish subjects, and may meet with obstructions from them, I wish you to ask a passport from the Marquis of Casa-calvo for the party. you may assure him on the honour & good faith of the government that the object of the journey is merely geographical & scientific, having in view nothing unfriendly to Spain, and to satisfy him of that, if he thinks proper to send one or two persons of his own choice as witnesses of our proceedings, they shall be recieved into the party and subsisted at our expence through the journey, but their pay or reward to go from him. as we have to settle a boundary with Spain to the Westward they cannot expect that we will go blindfold into the business. both parties ought to be free to make surveys of experiment, preparatory to settlement, and each having a certain claim to the country must have equal right to procure the information necessary for elucidating their right. should the Marquis refuse to send any one, or to give a passport, he should be made to understand that should any violence be offered the party by subjects of Spain, it will have serious consequences. this will require delicate intimation to avoid the appearance of meaning it as a threat. in fact the Passport is a measure of precaution on both sides, to warn against the committing an aggression for want of due information, which might endanger the harmony, perhaps the peace of the parties. the passport is to be sent to mr Dunbar the director of the mission.   In my letter of the 7th. of Jan. I desired you to obtain the acquiescence of the government of West Florida, either thro’ the Governor or the Marquis, in the passage of our Post-rider through a corner of the country claimed by both, that is to say from Fort Stoddert direct towards N. Orleans. it will pass about 100. miles through the country claimed by both; and the passage of a courier is so innocent as never to be denied by one friendly nation to another, even where there is no mutual claim. it will stand in this case precisely on the same footing as the passage of our post by Baton rouge. not having heard from you on this subject, but presuming it could have met with no difficulty, our rider set out about a fortnight ago, and is probably with you by this time. his contract is to perform the journey always in a fortnight. we hope in time to reduce it to 10. days. you mentioned in one of your letters, the expectation that your legislature would establish an academy. should this be done, I would recommend to you a president whose name would give it immediate celebrity, a person whom I have known intimately 20. years, who was admitted to be second to no man in France in genius & science, and to no man on earth in integrity, benevolence & zeal to be useful to mankind. it is M. Dupont de Nemours. he has been over here & established his family in New York & Delaware. he is now in France but returns this spring: he has turned his eye to N. Orleans as the place where alone his possession of the language can render him useful, and has entertained thoughts of going there to instruct youth, even should it be at his own expence, as the best means now in his power of doing good. he will certainly decide to go there if invited to an institution and I pronounce with confidence there is not a man in the world better qualified than him in information & virtuous zeal for such a post. it happens that Made. du Pont is equally remarkeable for her sound understanding, information & benevolent zeal.
                  Mr. Gallatin thinks no location can be made for La Fayette under 1000. as. the location therefore adjacent to N. Orleans must include so much swamp, or water as to make up 1000. as. he has at length sent over a power of Attorney to mr Madison who will in future direct what is to be done. M. de la Fayette having expressed a particular confidence in M. du Plantier, who is otherwise known to us as meriting entire confidence, mr Madison will probably authorise him to act in every thing for Lafayette. I will still thank you however to go on with the location adjacent to the city until M. du Plantier is ready to take the burthen off your hands. Accept my friendly salutations and assurances of continued esteem & respect
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Supposing it probable Dr. Sibley may be at N. Orleans, & yet not certain, I inclose a letter for him under your address in hopes you will be so good as to deliver or forward it as the case may be. it covers some blank Vocabularies for the languages of the Indians in that quarter.
                  
               